OPINION — AG — **** CENTRAL RECORD OF VOTER REGISTRATION SUBJECT TO PUBLIC INSPECTION **** THE CENTRAL RECORD IS A PUBLIC RECORD AND THUS SUBJECT TO PUBLIC INSPECTION UNDER 51 O.S. 1971 24 [51-24] AND 26 O.S. 1971 93.8 [26-93.8]. THE LEGISLATURE DIRECTED THE COUNTY ELECTION BOARD TO "SAFEGUARD" THESE RECORDS THROUGH THEY BE OPEN TO THE PUBLIC. THIS OPINION IN NO WAY SHOULD HAMPER OR OTHERWISE AFFECT THE PROPER CONTROL AND SUPERVISION OF THESE DOCUMENTS BY THE COUNTY ELECTION BOARDS. (ROBERT H. MITCHELL)